--------------------------------------------------------------------------------

Exhibit 10.1

LETTER AGREEMENT

October 19, 2010

To: The Undersigned Transferees

Gentlemen:

          Re: Share Allocation and Transfer

          As you know, 8888 Acquisition Corporation, a Nevada corporation (the
“Company”), Cheng Chang Shoes Industry Company Limited, a Hong Kong corporation
(“Cheng Chang”), Guoqing Zhuang (“Mr. Zhuang”), River Tyne Ventures Inc. (“River
Tyne”), Zhao Kang Capital Resource Limited (“Zhao Kang”), Kang Shi Investment
Holdings Limited (“Kang Shi”, together with Mr. Zhuang, River Tyne and Zhao
Kang, the “Transferors”) and other shareholders of Cheng Chang (together with
the Transferors, the “Cheng Chang’s Shareholders”) are parties to a certain
share exchange agreement, dated of even date herewith (the “Share Exchange
Agreement”), pursuant to which the Company acquired 100% of the issued and
outstanding capital stock of Cheng Chang and its operating subsidiary from Cheng
Chang’s Shareholders, in exchange for the issuance to Cheng Chang’s Shareholders
an aggregate of 31,059,267 shares of the Company’s common stock, par value
$0.0001 (the “Common Stock”), constituting 98.85% of the Company’s issued and
outstanding capital stock on a fully-diluted basis as of and immediately after
the consummation of the transactions contemplated by the Share Exchange
Agreement (“the “Transactions”). Mr. Zhuang, River Tyne, Zhao Kang and Kang Shi
are entitled to 25,095,888, 1,087,074, 1,087,074 and 710,015 shares of the
Common Stock under the Share Exchange Agreement, respectively. Subject to the
terms and conditions of this letter agreement (the “Agreement”), and upon the
consummation of the Transactions, the Transferors desire to transfer and assign
to each of the persons listed on Schedule 1 hereof (the “Transferees”), an
aggregate of 1,981,963 shares of Common Stock from the shares issuable to the
Transferors under the Share Exchange Agreement, as consideration for services
provided by the Transferees to the Company and/or its subsidiaries in connection
with the consummation of the Transactions. Any capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Share
Exchange Agreement.

          NOW, THEREFORE, for and in consideration of the covenants set forth
herein and the mutual benefits to be gained by the parties signatory hereto, and
other good and valuable consideration, the receipt and adequacy of which are now
and forever acknowledged and confessed, the parties hereto hereby agree and
intend to be legally bound as follows:

          1.      Share Allocation and Transfer.

                    (a)      Transfer Shares. Subject to the terms and
conditions of this Agreement and only upon the consummation of the Transactions,
each of the Transferor hereby transfers and assigns to each Transferee, and each
Transferee hereby accepts and assumes, all of the applicable Transferor’s right,
title and interest in and to the number of shares of the Common Stock set forth
opposite such Transferee’s name in Schedule 1 attached hereto (the “Transfer
Shares”), which are issuable to the applicable Transferor in connection with the
consummation of the Transactions pursuant to the Share Exchange Agreement, in
consideration for the services performed by each Transferee. The Transfer Shares
shall be issued to the applicable Transferee rather than to the applicable
Transferor and the number of shares issuable to the Transferors under the Share
Exchange Agreement shall be appropriately reduced.

                    (b)      Representations and Warranties of the Transferees.
In connection with the transfer of the Transfer Shares to the Transferees
pursuant to Section 1(a) above, each of the Transferees hereby represents and
warrants to the Company, Cheng Chang and the Transferors as follows:

--------------------------------------------------------------------------------

                              (i)        The Transferee acknowledges that the
Company has made no representation to the Transferee regarding the Company, its
business or prospects.

                              (ii)       The Transferee is accepting the
Transfer Shares for investment for his, her or its (hereinafter “its”) own
account only, not as a nominee or agent, and not with a view to, or for resale
in connection with, any “distribution” of the Transfer Shares within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”). By executing
this Agreement, the Transferee represents that it does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer or
grant participations to such person or to any third person, with respect to any
of the Transfer Shares.

                              (iii)      The Transferee has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Company and has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the Transfer Shares.

                              (iv)       The Transferee understands that the
Transfer Shares have not been registered under the Securities Act and, if issued
in accordance with the provisions of this Agreement, will be issued by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Transferee’s representations as expressed herein.
The non-registration shall have no prejudice with respect to any rights,
interests, benefits and entitlements attached to the Transfer Shares in
accordance with the Company’s charter documents or the laws of its jurisdiction
of incorporation.

                              (v)        The Transferee understands that the
Transfer Shares are characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Transferee pursuant hereto, the Transfer Shares would be acquired in a
transaction not involving a public offering. The allocation and delivery of the
Transfer Shares hereunder have not been registered under the Securities Act or
the securities laws of any state of the U.S. and that the transfer of the
Transfer Shares is being effected in reliance upon an exemption from
registration afforded either under Section 4(2) of the Securities Act for
transactions by an issuer not involving a public offering. The Transferee
further acknowledges that if the Transfer Shares are issued to the Transferee in
accordance with the provisions of this Agreement, such Transfer Shares may not
be resold without registration under the Securities Act or the existence of an
exemption therefrom. The Transferee represents that it is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

                              (vi)       The Transferee is an “accredited
investor” within the meaning of Rule 501 under the Securities Act and Transferee
was not organized for the specific purpose of acquiring the Transfer Shares.

                              (vii)      The Transferee is not accepting the
Transfer Shares as a result of any advertisement, article, notice or other
communication regarding the Transfer Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

                              (viii)     The Transferee acknowledges that the
certificate evidencing the Transfer Shares will bear a restrictive legend
referring to the transfer limitations applicable under the Securities Act and
applicable state securities laws.

                    (c)      Indemnification. Each Transferee agrees to
indemnify and hold harmless the Company, Cheng Chang and the Transferors from
and against all liability, damage, losses, costs and expenses (including
reasonable attorneys’ fees and court costs) which they may incur by reason of
any breach of the representations and warranties made by such Transferee herein,
or in any document provided by such Transferee to the Company.

                    (d)      General Release of All Claims. In consideration of
the delivery of the Transfer Shares described in Section 1(a) above, each of the
Transferees, for itself and its heirs, successors, and assigns, hereby
voluntarily acquits, releases and forever discharges the Company, Cheng Chang,
the Transferors and their respective agents, its present and former officers,
directors, (trade) partners, employees, consultants, affiliates, parents,
subsidiaries, related entities, predecessors, heirs, successors, and assigns
(collectively, the “Covered Persons”) of and from any and all claims, demands,
actions, causes of action, suits, contracts, covenants, promises, damages,
judgments, liabilities, debts, costs and expenses whatsoever (collectively, the
“Claims”), both at law or in equity, whether known or unknown, which such
Transferee has, has had or may hereafter have against the Covered Persons, on
account of any matter, cause, transaction, event, occurrence, agreement or thing
of any kind occurring at any time from the beginning of the world up to the date
of, or contemporaneously with, this Agreement (including any Claims for issuance
of equity securities in the Company in connection with the transactions
contemplated by the Share Exchange Agreement) and including any claims for
failure to pay for services rendered to a Covered Person.

--------------------------------------------------------------------------------

                    (e)      Acknowledgment. By signing this letter, each of the
Transferee hereby acknowledges that the Transferors may possess material
non-public information not known to the Transferee regarding or relating to
Cheng Chang or the Transactions, and the Undersigned acknowledges that it has
not requested such information.

          2.      Amendments/Waiver. This Agreement may not be changed orally or
modified, amended or supplemented without an express written agreement executed
by the Company, the Transferors and the Transferees. No waiver of any of the
provisions or conditions hereof or any of the rights of a party hereto shall be
effective or binding unless such waiver shall be in writing and signed by the
party claimed to have given or consented thereto. This Agreement is intended to
be for the sole benefit of the parties hereto and their respective successors,
heirs and permitted assigns, and none of the provisions herein are intended to
be, nor shall they be construed to be, for the benefit of any third person. This
Agreement shall be binding upon and inure to the benefit of each party’s
respective successors, heirs and permitted assigns, and the rights and
obligations of the parties hereunder may not be assigned without the written
consent of all parties hereto.

          3.      Notices. All notices, communications and instructions required
or desired to be given under this Agreement must be in writing and shall be
deemed to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the address provided for each party in the
signature page hereto (or to such other address and to the attention of such
other person as any of the above may have furnished to the other parties in
writing and delivered in accordance with the provisions set forth above), with a
copy to: Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, NW, Washington, DC
20037-1122; Attn.: Joseph R. Tiano, Esq., Tel. (202) 663-8233, Fax. (202)
663-8007, Email: joseph.tiano@pillsburylaw.com.

          4.      Choice of Law, Jurisdiction and Venue. This Agreement shall be
governed by the laws of the State of New York without regard to principles of
conflict of laws, except to the extent that federal law may apply. Any dispute
shall be subject to the jurisdiction of the courts of New York, New York and the
parties agree to subject themselves to the jurisdiction of the courts in New
York County, New York.

          5.      Complete Agreement. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof. This Agreement
and its terms may not be changed orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

          6.      Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

          7.      Binding Effect. This Agreement shall be binding upon the
parties hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.

[Remainder of Page Left Blank Intentionally]

 

 

--------------------------------------------------------------------------------

          If this Side Letter correctly states your understanding of our
agreement, please indicate your consent and approval by executing in the blank
provided for your signature below.

  Very truly yours,         GUOQING ZHUANG               /s/ Guoqing Zhuang    
    Address for Notice:   c/o Jinjiang Chengchang Shoes Co., Ltd.  
Qingyanglianyu Industrial Area   Jinjiang City, Fujian Province   People’s
Republic of China               RIVER TYNE VENTURES INC.               By: /s/
Shougang Wang     Name: Shougang Wang     Title: Director               ZHAO
KANG CAPITAL RESOURCE LIMITED               By: /s/ Xiaozhang Kang     Name:
Xiaozhang Kang     Title: Director               KANG SHI INVESTMENT HOLDINGS
LIMITED               By: /s/ Qun Chen     Name: Qun Chen     Title: Director

[COMPANY AND TRANSFEREE SIGNATURE PAGES FOLLOW]

 

[Signature Page to Side Letter]

--------------------------------------------------------------------------------


Agreed to and accepted this 19th day of October, 2010: COMPANY: 8888 ACQUISITION
CORPORATION   By: /s/ Glenn A. Little Name: Glenn A. Little Title: Chief
Executive Officer Address for Notice: 211 West Wall Street Midland, TX 79701  
TRANSFEREES: ADVANCE INSIGHT LTD.   By: /s/ Ping Chen Name: Ping Chen Title:
Director Address for Notice: See Schedule 1   BAI CHENG INVESTMENT LIMITED   By:
/s/ Huihuang Zhuang Name: Huihuang Zhuang Title: Director Address for Notice:
See Schedule 1   HENG FENG INVESTMENT LIMITED   By: /s/ Qingta Gong Name: Qingta
Gong Title: Director Address for Notice: See Schedule 1   SHIPING LIU   /s/
Shiping Liu Address for Notice: See Schedule 1

[Signature Page to Side Letter]

--------------------------------------------------------------------------------


WANG WENLING       /s/ Wang Wenling       Address for Notice: See Schedule 1  

 

 

 

[Signature Page to Side Letter]

--------------------------------------------------------------------------------



SCHEDULE 1



Transferor

Name of Transferee
Transferee’s Address for
Notice/ Delivery Transferee’s
Identification
Number
Transfer
Shares Guoqing Zhuang Advance Insight Ltd. Yin Xiao Lu
####-##-####
Shanghai 201204
People’s Republic of China N/A 344,628 Guoqing Zhuang Bai Cheng Investment
Limited RM 305, No.119
Qipai Street
Jinjiang City, Fujian 362200
People’s Republic of China N/A 16,915 Guoqing Zhuang Heng Feng Investment
Limited 901, C, Bing Zhuang
Dong Gang Garden
Shishi City, Fujian 362700
People’s Republic of China N/A 16,195 Guoqing Zhuang Shiping Liu RM 302, No 42
Jinshan Xi, Huli District
Xiamen City, Fujian 361010
People’s Republic of China N/A 10,797 River Tyne Ventures Inc. Advance Insight
Ltd. Yin Xiao Lu
####-##-####
Shanghai 201204
People’s Republic of China N/A 259,136 Zhao Kang Capital Resource Limited
Advance Insight Ltd. Yin Xiao Lu
####-##-####
Shanghai 201204
People’s Republic of China N/A 564,836 Zhao Kang Capital Resource Limited
Shiping Liu RM 302, No 42
Jinshan Xi, Huli District
Xiamen City, Fujian 361010
People’s Republic of China N/A 80,161 Zhao Kang Capital Resource Limited Wang
Wenling Hu Bin Nan Lu #90-1610
Xianmen, Fujian 361004
People’s Republic of China
N/A 79,333 Kang Shi Investment Holdings Limited Shiping Liu RM 302, No 42
Jinshan Xi, Huli District
Xiamen City, Fujian 361010
People’s Republic of China N/A 9,962 Kang Shi Investment Holdings Limited Wang
Wenling Hu Bin Nan Lu #90-1610
Xianmen, Fujian 361004
People’s Republic of China
N/A 600,000 Total       1,981,963


--------------------------------------------------------------------------------